

114 S1583 RS: To authorize the expansion of an existing hydroelectric project. 
U.S. Senate
2015-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 330114th CONGRESS1st SessionS. 1583[Report No. 114–185]IN THE SENATE OF THE UNITED STATESJune 16, 2015Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 16, 2015Reported by Ms. Murkowski, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo authorize the expansion of an existing hydroelectric project. 
	
		1.Kodiak Electric Association Upper Hidden Basin Diversion authorization
 (a)In generalThe special-use permit for the Terror Lake Hydroelectric Project (Federal Energy Regulatory Commission project No. 2743) described in section 1325 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3212) is amended as depicted on the map entitled Upper Hidden Basin Diversion Project and dated May 18, 2015, for the construction, operation, and maintenance of a tunnel and associated facilities and activities for the Upper Hidden Basin Diversion.
 (b)LimitationThe tunnel and associated facilities and activities described in subsection (a) shall be subject to appropriate terms and conditions included in an amendment to a license issued by the Federal Energy Regulatory Commission pursuant to the Federal Power Act (16 U.S.C. 791a et seq.), including section 4(e) of that Act (16 U.S.C. 797(e)).
	
		1.Terror Lake Hydroelectric Project Upper Hidden Basin Diversion authorization
 (a)DefinitionsIn this section: (1)Terror Lake Hydroelectric ProjectThe term Terror Lake Hydroelectric Project means the project identified in section 1325 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3212), and which is Federal Energy Regulatory Commission project number 2743.
 (2)Upper Hidden Basin Diversion ExpansionThe term Upper Hidden Basin Diversion Expansion means the expansion of the Terror Lake Hydroelectric Project as generally described in Exhibit E to the Upper Hidden Basin Grant Application dated July 2, 2014 and submitted to the Alaska Energy Authority Renewable Energy Fund Round VIII by Kodiak Electric Association, Inc.
 (b)AuthorizationThe licensee for the Terror Lake Hydroelectric Project may occupy not more than 20 acres of Federal land to construct, operate, and maintain the Upper Hidden Basin Diversion Expansion without further authorization of the Secretary of the Interior or under the Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.).
 (c)Savings clauseThe Upper Hidden Basin Diversion Expansion shall be subject to appropriate terms and conditions included in an amendment to a license issued by the Federal Energy Regulatory Commission pursuant to the Federal Power Act (16 U.S.C. 791a et seq.), including section 4(e) of that Act (16 U.S.C. 797(e)), following an environmental review by the Commission under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).December 16, 2015Reported with an amendment